NO. 12-08-00358-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

SOUTHERN STAR,
A DIVISION OF SSMG CORPORATION,                            §    APPEAL FROM THE 294TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT OF

LORI K. SHAW,
APPELLEE                                                   §    VAN ZANDT COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Southern Star has filed a motion to dismiss this appeal. In its motion, Southern Star states
that it no longer wishes to pursue the appeal. Because Southern Star has met the requirements of
Texas Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered September 24, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)